NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a Notice of Allowability with Examiner’s Amendment addressing an interview with applicant 08 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are cancelled.
Claim 7 is pending and examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Pul on 08 March 2021.  During the interview the examiner noted the position of the USPTO that applicant have representation previous to accepting claims for allowance to best protect applicant’s interests.  Applicant respectfully declined.





For the Claims submitted 15 December 2020:
	
	Claims 1-6: cancelled.

Claim 7 (new): A propeller driven propulsion engine driven by at least a first Omni Multi Axes-Vertical Axis Wind Turbine (M-VAWT), comprising:
a plurality of airfoil assemblies, each said airfoil assembly comprising a carrier plate assembly, a sun rotor assembly, a planet rotor assembly, and a rotation and alignment assembly, wherein: 
a. said carrier plate assembly comprises a top carrier plate and a bottom carrier plate; 
b. said sun rotor assembly comprises a vertically oriented sun stationary shaft having a plurality of sun airfoils of circular curved segments equally spaced around and fixed to said sun stationary shaft, said circular curved segments extending between said top carrier plate and said bottom carrier plate, said circular curved segments each having a radius defined as 1.0*R, said sun stationary shaft extending through said top carrier plate and said bottom carrier plate, and a first bearing between said sun stationary shaft and said top carrier plate and 
c. said planet rotor assembly comprises a plurality of planet rotor shafts equally spaced circumferentially around said sun stationary shaft from a distance of 2.0*R, said planet rotor assembly further comprising for each said planet rotor shaft a cap and a base plate and a planet airfoil extending between said cap and said base plate and affixed thereto; each said planet airfoil rotating relative to said planet rotor shaft, each said planet airfoil having a shape of a circular curved segment having a radius of 1.5*R; and each said cap plate, each said base plate and each said planet airfoil extending between said top carrier plate and said bottom carrier plate, each said planet rotor shaft extending through said top carrier plate and said bottom carrier plate, and a first bearing 1between each said planet rotor shaft and said top carrier plate and a second bearing between each said planet rotor shaft and said bottom carrier plate; and 
	wherein, said at least a first Omni Multi Axis-Vertical Axis Wind Turbine is attached to said propeller driven propulsion engine.


With the above amendments, the following is the final status of the claims:
Claims 1-6 are cancelled.
Claim 7 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649